ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On July 5, 1989, the plea court sentenced movant to life imprisonment on his plea of guilty to murder in the second degree, a class A felony. Mov-ant is not entitled to relief. The findings and conclusions of the motion court are supported by the record, hence, not clearly erroneous. An extended opinion would have no precedential value. Judgment is affirmed in accordance with Rule 84.16(b).